IN THE

                     UNITED STATES COURT OF APPEALS

                         FOR THE SEVENTH CIRCUIT

                                   July 20, 2007

No. 06-2674

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellant,

                                        v.

AMEN E. JUMAH,

                                                                  Defendant-Appellee.



                   Appeal from the United States District Court
                       for the Northern District of Illinois,
                                Eastern Division.
                    No. 04 CR 237--John W. Darrah, Judge.



                                     ORDER



      Before RIPPLE, KANNE and SYKES, Circuit Judges.

      RIPPLE, Circuit Judge. The opinion in this case, entered on July 16, 2007, is
amended as follows: The case citation appearing on pages 17 and 20, is changed from
United States v. Dominguez Rodriguez, 542 U.S. 74, to United States v. Dominguez
Benitez, 542 U.S. 74.